Citation Nr: 0518230	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979 and January 1981 to January 1997.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


FINDING OF FACT

The veteran's degenerative changes of the right knee are not 
productive of subluxation, instability, locking, limitation 
of flexion to less than 60 degrees, or limitation of 
extension greater than 5 degrees.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
service-connected degenerative changes of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
52558, 5259, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

II.  Right Knee

The veteran's service-connected right knee disability is 
currently evaluated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5260. 

Pursuant to regulation, 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004) provides that arthritis that is due to trauma and 
substantiated by x-rays shall be rated as degenerative 
arthritis under 38 C.F.R. § 4.17a, Diagnostic Code 5003 
(2004). Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings shall be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved. When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate Diagnostic 
Code, an evaluation of 10 percent is for application for each 
such major or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5260. The Rating Schedule 
also provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261. Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full. See 38 C.F.R. § 4.71, Plate II.

Regulation 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides 
that a 10 percent rating requires slight recurrent 
subluxation or lateral instability, a 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Simply stated, the Board will take into consideration the 
veteran's complaints of pain. 

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

The Board has considered many Diagnostic Codes in evaluating 
this disorder.  For example, the dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint warrants a 20 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of semilunar 
cartilage warrants a 10 percent evaluation if it is 
symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

The veteran filed his claim for a rating in excess of 10 
percent for his degenerative joint disease of the right knee 
in December 2003.  In March 2003, the RO denied the veteran's 
claim and continued the 10 percent rating.  

A longitudinal review of the evidence of record reveals that 
a rating in excess of 10 percent is not warranted for the 
veteran's degenerative joint disease of the right knee.  The 
basis of this decision is that the evidence of record fails 
to disclose any limitation of flexion or extension of the 
right knee that would meet the criteria for a compensable 
rating. VA outpatient treatment records dated during the 
pendency of this claim document complaints of right knee pain 
without specific findings of lost right knee motion.  These 
records show that he has been issued a right knee brace and 
has received electric stimulation.

In this regard, the Board notes that a February 2003 VA 
examiner noted flexion and extension to 140 degrees, with no 
lateral instability.  In a March 2003 addendum, the examiner 
noted that x-rays of the right knee showed only minimal 
reactive changes with no significant abnormalities.  Such 
facts only provide evidence against this claim. 

Although the diagnosis was degenerative (joint) disease, the 
examiner felt it was more compatible with patellofemoral 
syndrome.  The examiner noted that the veteran wore a right 
knee brace that interfered with his mobility.  Nevertheless, 
based on the physical examination report, the evidence does 
not more nearly approximate the criteria for a rating in 
excess of 10 percent because there is no evidence of lost 
flexion or extension.  Diagnostic Codes 5260, 5261.

According to a July 2004 VA examination report, the veteran 
had full right knee flexion and extension, 140 degrees 
flexion and zero degrees extension.  There was no fluid in 
the right knee, with no evidence of synovitis.  The 
collateral ligaments and the cruciate ligaments were stable 
and tight.  The examiner described tenderness along the 
medial and lower aspect of the right patella and at the 
medial point of the right patella tendon.  The x-ray study 
revealed minimal spurring of the right patella articular 
margin, which was the sight of the described tenderness.  The 
examiner provided the following diagnosis.  The only 
abnormality was the slight degree of tenderness along the 
medial aspect of the patella, where x-rays showed minimal 
spurring at the right patella articular margin, which was 
consistent with early signs of degenerative joint disease of 
the patella.  The veteran reportedly told the examiner that 
his right knee was painful and a magnetic resonance imaging 
(MRI) study from several years before revealed abnormalities 
of the menisci.  The examiner commented, however, that these 
reported MRI findings were not consistent with the physical 
examination results.  The examiner specifically noted that it 
was very difficult to lend any importance to the reported 
findings, and he could not say with certainty that those MRI 
studies had a very high level of sensitivity or specificity.  
Again, these studies and opinions provide more evidence 
against this claim. 

The examiner reported that the veteran was employed full time 
as a prison guard, which required him to be on his feet.  The 
veteran explained that his knee bothered him after a day at 
work.  The veteran described right knee pain while going 
upstairs.  The examiner felt that these signs and symptoms 
were suggestive that periods on his feet worsened his right 
knee pain.  The examiner found that the veteran was not 
disabled by his right knee symptoms and, while he has 
experienced increased symptoms, it has been tolerable.

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected right 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2004).  This has been 
accomplished in the present case as the veteran is assigned a 
10 percent disability rating for his right knee disorder.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

There is no indication that this disability is manifested by 
any pain on motion or other functional limitation that would 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5060.  The VA medical examination reports reveal 
essentially full range of motion of the right knee.  The 
post-service medical records, as whole, provide evidence 
against this claim. 

The Board notes that separate ratings under Diagnostic Code 
5260 (limitation of flexion of the leg) and Diagnostic Code 
5261 (limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).  However, there is no credible evidence of 
compensable limitation of extension or flexion and separate 
evaluations are not warranted.  

The Board finds that a separate compensable rating under 
Diagnostic Code 5257 is not warranted because there is no 
evidence of subluxation or instability.  The x-ray study of 
the veteran's right knee revealed findings of degenerative 
joint disease.  The Board finds that the current right knee 
disability is adequately rated as 10 percent disabling. 

With regard to the veteran's own opinion that a rating in 
excess of 10 percent is warranted for his right knee 
disorder, the Board must find that the veteran is not 
medically qualified to make such a determination.  In his 
April 2003 notice of disagreement, he maintained that he 
experienced instability, locking, and pain.  The medical 
evidence of record, however, does not support the veteran's 
contentions.  Simply stated, the veteran does not have the 
medical expertise to make a medical opinion in the eyes of 
the law.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board has considered whether there is any other basis for 
assigning a rating in excess of 10 percent for this 
disability but has found none.  Moreover, the Board has 
considered the benefit of the doubt doctrine but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim. 38 
U.S.C.A. § 5107(b).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his right knee 
disability.  The evidence shows that he veteran is employed.  
Objective evidence does not show that the veteran's right 
knee in and of itself causes a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

VA notified the veteran of the law in effect prior to VCAA.  
After VCAA's enactment, the RO, in a letter dated in December 
2002 and May 2003, advised the veteran what information and 
evidence was needed to substantiate his claim.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  The statement of the case also notified the 
veteran of the information and evidence needed to 
substantiate the claim.  The March 2004 statement of the case 
also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notice.  He was given ample 
time to respond to the notice.  The Board finds no harm to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that the 
RO notified the veteran of the VCAA in December 2002, prior 
to the March 2003 rating decision.  Any error in not 
providing a complete VCAA notice letter to the veteran prior 
to the initial adjudication of his claim is manifestly 
harmless error as there is no ascertainable disadvantage as a 
consequence.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination in this case is not 
necessary to reach a decision.  Here, the VA has provided 
several examinations, the last being conducted less than one 
year ago.  Further development is not needed in this case 
because there is sufficient evidence to decide the claim.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
degenerative changes of the right knee is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


